Citation Nr: 0334643	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to March 
1986.  He died in January 2001, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied entitlement to service 
connection for the cause of the veteran's death and from a 
January 2002 decision of the same RO which denied entitlement 
to nonservice-connected death pension benefits.

The Board notes that the veteran filed an application for 
compensation benefits during his lifetime.  Specifically, in 
April 1989, the veteran sought service connection for hearing 
loss, back pain, chest pain, and borderline high cholesterol.  
In June 1989, the RO requested that the veteran submit 
additional evidence to support his claims.  On August 15, 
1989, the RO advised the veteran that his claims were being 
"disallowed" for his failure to submit evidence supporting 
those claims.  The RO, however, did not generate a rating 
decision denying the claims at that time nor did they 
generate a rating decision addressing the claims upon receipt 
of the veteran's service medical records.  Because the 
veteran's service medical records appear to have been located 
in September 1989, are now associated with the claims folder, 
and contain evidence of the claimed disabilities during 
service, the Board hereby refers the veteran's claims to the 
RO for consideration of whether or not the claims were 
pending at the time of the veteran's death and, as a 
consequence, whether or not the appellant is entitled to any 
accrued benefits.




REMAND

The evidence of record shows that the veteran had a history 
of chest pains and cardiac findings during service.  
Specifically, in May 1971, he was diagnosed as having 
hypercholesterolemia; in March 1974, he had left anterior 
chest pains for two days, but x-rays and electrocardiogram 
were within normal limits; in March 1979, the veteran's 
cholesterol was recorded as 290; in November 1982, chest x-
rays showed a cardiac silhouette demonstrating left 
ventricular configuration and cholesterol was recorded as 
289; and, an electrocardiogram performed in December 1982 
showed left ventricular hypertrophy configuration.  

The last routine physical examination report in the veteran's 
service medical records is dated in December 1982.  
Additionally, one of the only records dated during the 
veteran's last four years of service is from the internal 
medicine clinic at Ireland Army Community Hospital dated in 
1986 and referring to consult notes in the chart.  As such, 
it appears that all of the veteran's service medical records 
have not been obtained and associated with the claims folder.

The veteran died in January 2001 of acute ventricular 
fibrillation with secondary cerebral anoxia following a brief 
hospitalization.  His post-service treatment records show 
complaints related to heart disease beginning in the 1990's 
and a diagnosis of arteriosclerotic heart disease with 
congestive heart failure at the time of his death.  There is 
no medical opinion of record which speaks to the possibility 
of the veteran's inservice complaints being precursors to his 
heart disease and ultimate demise.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  

A review of the record shows that the appellant was advised 
of the change in the law and of her rights and 
responsibilities under the VCAA with respect to her claims on 
appeal in a letter dated in April 2001.  She responded by 
submitting copies of post-service treatment records and 
asserting that the veteran was diagnosed during service with 
a ventricular abnormality which is associated with the cause 
of his death.  The RO, however, did not seek a medical 
opinion as to the possibility of the veteran's inservice 
complaints being related to the heart disease that ultimately 
brought about his death.  Accordingly, the Board finds that 
VA's duty to assist has not been met and this matter must be 
remanded for additional development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder.  

2.	The RO should make another attempt to 
locate the veteran's service medical 
records for his periods of service 
including 1983 to March 1986 and 
associate those records with the 
veteran's claims folder.  If there are 
no additional records, a statement to 
that effect must be placed in the 
veteran's claims folder.

3.	After receipt of any additional 
evidence, the RO should forward the 
veteran's claims folder to a 
cardiology specialist and request that 
all service medical records and post-
service treatment records be reviewed 
in order to determine if the veteran's 
inservice complaints were precursors 
to the heart disease which caused his 
demise.  The examiner is specifically 
requested to comment on the following 
findings in the service medical 
records:  (a) May 1971 diagnosis of 
hypercholesterolemia; (b) March 1974 
complaints of left anterior chest 
pains for two days; (c) March 1979 
cholesterol recording of 290; (d) 
November 1982 chest x-rays showing a 
cardiac silhouette demonstrating left 
ventricular configuration; (e) 
November 1982 cholesterol recording of 
289; and, (f) December 1982 
electrocardiogram showing left 
ventricular hypertrophy configuration.  
The examiner should state whether it 
is at least as likely as not (50 
percent or greater) that the veteran's 
fatal heart disease had its origin 
during active service.  All opinions 
rendered should be supported by 
complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to perform additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




